                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GEORGE J. AUSTIN,                                  Case No. 20-cv-00800-JCS
                                                        Plaintiff,
                                   8
                                                                                            ORDER TO SHOW CAUSE WHY
                                                 v.                                         APPLICATION TO PROCEED IN
                                   9
                                                                                            FORMA PAUPERIS SHOULD NOT BE
                                  10     TESLA, INC., et al.,                               DENIED
                                                        Defendants.                         Re: Dkt. No. 3
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff George Austin, pro se, has applied to proceed in forma pauperis in this action.

                                  14   Austin’s application lacks sufficient information to determine whether he is indigent and unable to

                                  15   pay the filing fee. Austin indicates that he was employed until January 14, 2020 at a gross salary

                                  16   of between $60,000 and $100,000 per year, and a net salary of between $40,000 and $70,000 per

                                  17   year. It is not clear why Austin is unable to state his previous salary more precisely, and the

                                  18   difference between annual take-home pay of $40,000 and $70,000 may be relevant to whether he

                                  19   is entitled to proceed in forma pauperis. Austin also states that he has a bank account, but failed to

                                  20   answer the question asking for the current balance of that account, which is highly relevant to

                                  21   whether he can pay the filing fee. Because the Court cannot resolve Austin’s application without

                                  22   that information, Austin is ORDERED TO SHOW CAUSE why his application to proceed in

                                  23   pauperis should not be denied, by filing a new application no later than February 26, 2020

                                  24   stating his actual salary at his previous job (or some explanation for why he does not know that

                                  25   number) and the current balance of his bank account.

                                  26          The Court does not reach at this time any question of the sufficiency of Austin’s

                                  27   complaint. If Austin files a corrected application to proceed in forma pauperis and the Court

                                  28   grants that application, the Court will then consider whether Austin’s complaint is subject to
                                   1   dismissal as frivolous or for failure to state a claim on which relief may be granted under 28

                                   2   U.S.C. § 1915(e)(2)(B).

                                   3          Austin, who is not represented by counsel, is encouraged to consult with the Federal Pro

                                   4   Bono Project’s Legal Help Center in either of the Oakland or San Francisco federal courthouses

                                   5   for assistance. The San Francisco Legal Help Center office is located in Room 2796 on the 15th

                                   6   floor at 450 Golden Gate Avenue, San Francisco, CA 94102. The Oakland office is located in

                                   7   Room 470-S on the 4th floor at 1301 Clay Street, Oakland, CA 94612. Appointments can be

                                   8   made by calling (415) 782-8982, signing up in the appointment book located outside either office,

                                   9   or emailing federalprobonoproject@sfbar.org. Telephone appointments are available. Lawyers at

                                  10   the Legal Help Center can provide basic assistance to parties representing themselves but cannot

                                  11   provide legal representation.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: February 5, 2020

                                  14                                                   ______________________________________
                                                                                       JOSEPH C. SPERO
                                  15                                                   Chief Magistrate Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
